Title: To John Adams from Josiah Quincy, 2 January 1776
From: Quincy, Josiah
To: Adams, John


     
      Braintree Jany 2d: 1776
      Sir
     
     A number of my Neighbours who are present, and in the Names of the rest who are absent, desire me to acquaint you, that, not withstanding Genl. Ward’s Request, that the Companies stationed for the Protection of Squantum would tarry there till further Orders, they are all gone, and that important Place, and the valuable Farms in the Vicinity of it, are left exposed to the Ravages of the Enemy, who must be under the strongest Temptation that the want of fresh Provision can create, to run every Hazard to supply themselves.
     In short, such is our Apprehension of Danger, that some are moving their Families and Effects, and unless we are immediately relieved, we are in the utmost Hazard of losing our all. We, therefore, earnestly beg, that you would be so good (in Conjunction with Colo. Palmer and Colo. Thayer) as to represent our deplorable Circumstances to his Excellency Genl. Washington, who we understand, has taken Squantum Neck under his immediate Protection; and will, doubtless, upon your joint Application send, a Force sufficient, and without Delay, to defend and effectually secure us. I am, Sir, in the Name of my destressed Neighbours Your most obedient and faithfull Servant,
     
      Josa: Quincy
     
    